Case 5:00-cr-50081-JLV Document 268 Filed 08/05/21 Page 1 of 10 PageID #: 691




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                            CR. 00-50081-04-JLV

                    Plaintiff,

     vs.                                                    ORDER
EUGENE GUTIERREZ,

                    Defendant.


                                  INTRODUCTION

      Defendant Eugene Gutierrez, appearing pro se, filed a motion for

compassionate release on November 13, 2020. (Docket 262). Pursuant to the

Amended Standing Order 20-06, the Federal Public Defender for the Districts

of South Dakota and North Dakota (“FPD”), the United States Attorney for the

District of South Dakota filed records, submissions and briefing on his motion.

(Dockets 264-67). For the reasons stated below, defendant’s motion is denied.

                     AMENDED STANDING ORDER 20-06

      Amended Standing Order 20-06,1 captioned “Establishing a Procedure

for Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1). By

the amended standing order, the FPD and the United States Attorney for the



      1See   https://www.sdd.uscourts.gov/socraa.
Case 5:00-cr-50081-JLV Document 268 Filed 08/05/21 Page 2 of 10 PageID #: 692




District of South Dakota are “to place [the defendant] into one of four

categories[.]” Id. ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized COVID-
            19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

Id. The FPD and U.S. Attorney are to “immediately report the categorization

. . . to the Clerk of Court and the Probation Office.” Id.

                     MR. GUTIERREZ’S CLASSIFICATION

      On November 18, 2020, the FPD and the U.S. Attorney filed a notice

designating Mr. Gutierrez as a Low Priority case. (Docket 264).

                           FACTUAL BACKGROUND

      Mr. Gutierrez pled guilty to aiding and abetting bank robbery in violation

of 18 U.S.C. §§ 2113(a), 2113(d), & 2 and aiding and abetting the use of a

firearm during the commission of a crime of violence in violation of

18 U.S.C. §§ 924(c) & 2. (Dockets 177 & 180). On January 7, 2002, Mr.

Gutierrez was sentenced to a term of imprisonment of 120 months for aiding

                                        2
Case 5:00-cr-50081-JLV Document 268 Filed 08/05/21 Page 3 of 10 PageID #: 693




and abetting bank robbery and a consecutive 84 months for the firearm

offense. (Dockets 201 & 203 at p. 2). Mr. Gutierrez’s total term of

imprisonment was 204 months, followed by five years of supervised release.

(Docket 203 at pp. 2-3).

      Mr. Gutierrez is currently an inmate at USP Big Sandy, a high security

penitentiary with a minimum security camp, in Inez, Kentucky. (Docket

262 at p. 1); Fed. Bureau Prisons, https://www.bop.gov/inmateloc/ (last

checked August 5, 2021). The total inmate population at USP Big Sandy is

currently 1,269 persons. https://www.bop.gov.locations/institutions/bsy/

(last checked August 5, 2021). As of August 5, 2021, there are no active

COVID-19 cases among inmates and one among staff. https:www.bop.gov/

coronavirus/ (last checked Apr. 23, 2021). There have been zero inmate

deaths as a result of COVID-19 and 125 inmates and 113 staff have recovered

from COVID-19 at USP Big Sandy. Id.

      Mr. Gutierrez has a scheduled release date of August 15, 2022. (Docket

265 at p. 97). Mr. Gutierrez has served approximately 94 percent of his

statutory term and is currently eligible for home detention on February 15,

2022. Id. at pp. 97 & 99. Mr. Gutierrez is 49 years old. See https://www.

bop.gov/inmateloc/.

                           MR. GUTIERREZ’S MOTION

      Mr. Gutierrez’s pro se motion seeks compassionate release based on his

conviction for a firearm offense in violation of 18 U.S.C. § 924(c) (“924(c)

                                         3
Case 5:00-cr-50081-JLV Document 268 Filed 08/05/21 Page 4 of 10 PageID #: 694




offense”) and because his father is suffering from cancer and needs a caregiver.

(Docket 262 at p. 1). On December 4, 2020, the FPD docketed a notice of

intent not to supplement Mr. Gutierrez’s pro se motion.

      Though Mr. Gutierrez does not raise any specific concerns regarding his

medical conditions, the court has undertaken an independent review of his

medical records on file in this case. Mr. Gutierrez’s records confirm the

following medical conditions:

      •     Unspecified internal derangement of right knee. (Docket
            265 at p. 31);

      •     Unspecified disorder of patella. Id.; and

      •     Other spontaneous disruption of ligament of knee. Id.

      Mr. Gutierrez has used a neoprene sleeve, ibuprofen and prednisone to

treat his knee pain. Id. at pp. 4, 27, 38. Mr. Gutierrez is 67.5 inches tall and

his most recent recorded weight is 180 pounds. Id. at p. 7, 67. Based on his

height and weight, Mr. Gutierrez has a body mass index (“BMI”) of 27.8, which

is overweight, but not obese. See Adult BMI Calculator, Ctr. for Disease

Control & Prevention, https://www.cdc.gov/healthyweight/assessing/bmi/

adult_bmi/English_bmi_calculator/bmi_calculator.html (last checked Mar. 19,

2021). Overall, Mr. Gutierrez’s medical records provide the impression of his

general good health.

                       UNITED STATES’ OPPOSITION

      The government opposes Mr. Gutierrez’s motion for compassionate

release. (Docket 267). First, the government argues Mr. Gutierrez has not
                                       4
Case 5:00-cr-50081-JLV Document 268 Filed 08/05/21 Page 5 of 10 PageID #: 695




exhausted administrative remedies by presenting a request for compassionate

release to the warden of his facility. Id. at pp. 3-4. Second, the government

argues Mr. Gutierrez is “ineligible for compassionate release under the [First

Step Act] simply because he was convicted of violating 18 U.S.C. § 924(c).” Id.

at p. 4. Third, the government argues none of the categories support

compassionate release as outlined in U.S.S.G. § 1B1.13, Application Note 1(A)-

(D) apply. Id. at pp. 6-10. Finally, the government argues the 18 U.S.C.

§ 3553(a) factors weigh against granting Mr. Gutierrez compassionate release.

Id. at pp. 10-12.

                                   ANALYSIS

      Administrative Exhaustion

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute. 18 U.S.C. § 3582(c)(1)(A)(i). The government’s

contention Mr. Gutierrez failed to exhaust the administrative remedy process is

well taken. (Docket 267 at pp. 3-4). The court’s independent review of the

record demonstrates no evidence to support Mr. Gutierrez submitted a request

for compassionate release to the warden of USP Big Sandy prior to filing the

instant motion. This failure alone requires the court to reject Mr. Gutierrez’s

motion, and a review of the merits confirms that denial is warranted.




                                        5
Case 5:00-cr-50081-JLV Document 268 Filed 08/05/21 Page 6 of 10 PageID #: 696




      Changes to Section 924(c) Offenses

      Mr. Gutierrez argues his conviction for a 924(c) offense is a basis for

compassionate release without explaining why. (Docket 262 at 1). The First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), made certain

changes to the mandatory minimum sentences applicable to 924(c) offenses.

Those changes address the so-called stacking of penalties for multiple 924(c)

offenses. Under section 403 of the First Step Act (“FSA”), counts of conviction

under 18 U.S.C. § 924(c) are stacked only when the second offense occurs after

a final conviction on the first 924(c) offense. See Pub. L. No. 115-391, § 403(a),

132 Stat. at 5221-22. The changes to 924(c) penalties were not made

retroactive to sentences imposed before the enactment of the FSA. See id.

§ 403(b). Because Mr. Gutierrez was sentenced before the FSA was passed,

the section 403 changes do not apply to him.

      Section 403 of the FSA is inapplicable to Mr. Gutierrez for the further

reason that he pled guilty to one firearm offense in violation of 18 U.S.C. §

924(c) and was sentenced accordingly. Mr. Gutierrez was not convicted of

multiple 924(c) offenses. The FSA’s changes to the stacking of multiple 924(c)

penalties are not implicated here.

      Extraordinary and Compelling Reasons

      Mr. Gutierrez raises family circumstances as an “extraordinary and

compelling” reason for compassionate release based on his father’s cancer




                                        6
Case 5:00-cr-50081-JLV Document 268 Filed 08/05/21 Page 7 of 10 PageID #: 697




diagnosis and his desire to be with his father during this time. (Docket 262 at

p. 1).

         Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, 981 F.3d 271, 276 (4th Cir. 2020). That task was left to the United

States Sentencing Commission. See 28 U.S.C. § 994(t). Prior to the First

Step Act, the Sentencing Commission established four categories for

“extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” See id. Those

categories generally focus on the defendant’s age, medical condition, family

situation and any other reasons the BOP deems extraordinary and compelling.

U.S.S.G. § 1B1.13 comment. n.1. The four categories have not been updated

since December 2018 when the First Step Act became law.2

         The court previously surveyed the status of the law as to a court’s

authority under the First Step Act. E.g., United States v. Thunder Hawk, CR.

14-50008, 2021 WL 253456, at *5 (D.S.D. Jan. 26, 2021); United States v.

Magnuson, CR. 15-50095, 2020 WL 7318109, at *4-5 (D.S.D. Dec. 11, 2020);

United States v. King, CR. 15-50050, 2020 WL 6146446, at *4-5 (D.S.D. Oct.

20, 2020). A summary of that survey is sufficient here.


         2The
            United States Sentencing Commission lacks a quorum and
“currently has only two voting members, two short of the four it needs to
amend the [U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24
(W.D.N.Y. 2020) (references omitted).

                                          7
Case 5:00-cr-50081-JLV Document 268 Filed 08/05/21 Page 8 of 10 PageID #: 698




      This court has held it retains its independent authority “to consider the

full slate of extraordinary and compelling reasons that an imprisoned person

might bring before [the court] in motions for compassionate release.”3 E.g.,

Magnuson, 2020 WL 7318109, at *5 (quoting United States v. Brooker, 976

F.3d 228, 237 (2d. Cir. 2020)); see also McCoy, 981 F.3d at 283 (“As of now,

there is no Sentencing Commission policy statement ‘applicable’ to the

defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13

in determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”); United States v. Jones, 980 F.3d 1098, 1111 (6th Cir.

2020) (“In cases where incarcerated persons file motions for compassionate

release, federal judges . . . have full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13.”); and United

States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (agreeing with the Second

Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”).

      Despite the expanded authority under the First Step Act, the court finds

Mr. Gutierrez has not met his burden of proof by presenting “extraordinary and

compelling reasons” warranting a sentence reduction under § 3582(c)(1)(A)(i).


      3The United States Court of Appeals for the Eighth Circuit had several
opportunities to address this issue but declined to do so. United States v.
Vangh, 990 F.3d 1138, 1141 n.3 (8th Cir. 2021); United States v. Loggins, Jr.,
966 F.3d 891 (8th Cir. 2020) and United States v. Rodd, 966 F.3d 740 (8th Cir.
2020).
                                        8
Case 5:00-cr-50081-JLV Document 268 Filed 08/05/21 Page 9 of 10 PageID #: 699




      Mr. Gutierrez contends because of his father’ cancer he needs to be by

his side. (Docket 262 at p. 1). Family circumstances are a consideration

contemplated by U.S.S.G. § 1B1.13, Application Note 1(C), which addresses

compassionate release when “[t]he death or incapacitation of the caregiver of

the defendant’s minor child” has occurred or the defendant’s spouse has

become incapacitated and “the defendant would be the only available

caregiver.” Neither of these circumstances are present here. While Mr.

Gutierrez’s desire to be of assistance to his father is admirable, that desire does

not constitute “extraordinary and compelling reasons” for a sentence reduction.

      3553(a) Factors

      The court concludes the § 3553(a) factors do not support relief. These

factors include the nature and circumstances of the offense, the history and

characteristics of the defendant, the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment, deter criminal

conduct, and protect the public from further crimes of the defendant, among

others. 18 U.S.C. § 3553(a)(1)-(7). A detailed analysis of these factors is

unnecessary.

      Mr. Gutierrez pled guilty to a serious offense. A presentence

investigation report indicates he and three associates planned to rob a bank

while in California and traveled to South Dakota for that specific purpose.

PSR ¶ 5. The four men entered the bank, ordered everyone there to lie face

down on the floor and bound their hands with plastic handcuffs. Id. Mr.

                                        9
Case 5:00-cr-50081-JLV Document 268 Filed 08/05/21 Page 10 of 10 PageID #: 700




Gutierrez was armed with a MAC .10 or MAC .11 firearm throughout the

robbery. Id. Several people were physically assaulted during the course of

the robbery and the group absconded with $9,000. Id.

      The court reviewed Mr. Gutierrez’s disciplinary record to date while

incarcerated. (Docket 265 at pp. 88-94). Mr. Gutierrez had multiple

sanctioned events that involved possession of dangerous weapons and at least

one assault against another inmate. Id.

                                    ORDER

      No good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket

262) is denied.

      Dated August 5, 2021.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                      10
